Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Amendment of 06/01/2021, Applicant amended independent claims 1, 9 and 12. Claims 1-15 are presently pending. The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 9 and 12 comprising, inter alia, a control apparatus for a manipulator including a plurality of bendable portions, the control apparatus comprising: a plurality of driving-force transmitting mechanisms that are connected to the bendable portions; a plurality of drive sources; an operation-amount input unit that generates an operation signal based on an amount of operation of an operation portion; a movement-mode input unit that selects one of a plurality movement modes, wherein a movement of a least one of the plurality of movement modes is predetermined and disproportional to the amount of operation of the manipulator; and a calculating device, in combination with the other limitations of the claims. Although Ogawa and Yorimoto disclose analogous control apparatuses, neither teach a movement-mode input unit that selects one of a plurality movement modes, wherein a movement of a least one of the plurality of movement modes is predetermined and disproportional to the amount of operation of the manipulator. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795            

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795